 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9                        (HONORABLE LARRY ALAN BURNS)
10
11   UNITED STATES OF AMERICA,                   CASE NO.: 19CR2167-LAB
12                        Plaintiff,             Date: August 12, 2019
                                                 Time: 2:00 p.m.
13         v.
                                                 ORDER TO PRESERVE                AND
14                                               INSPECT EVIDENCE
     VINCENT GONZALEZ,
15
                           Defendants.
16
17
18         FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that:
19                   The government preserve the following evidence during the pendency
20   of this case:
21      • any seized cell phone;
22      • Any personal belongings or items seized by the agents belonging to Mr.
23          Gonzalez;
24      • the video/audio of Mr. Gonzalez’s arrest, including body camera videos;
25      • The video/audio of searches conducted by agents in relation to this
26          indictment or related indictments;
27      • Video/audio of all statements made by Mr. Gonzalez, including any
28          conversations with confidential informants or undercover agents;
 1      • Any narcotics seized in this case.
 2
 3         Further, that all government agencies and private contractors having custody
 4   of such evidence be notified of this preservation order and that defense counsel
 5   and/or their agents and investigators be granted access to the vehicle, the cell phone
 6   and other items listed above.        Further, that defense counsel and/or their
 7   agents/investigators be granted permission to inspect, video or photograph all items
 8   listed herein.
 9
10
11   DATED: 7/29/2019                    By:
                                         HONORABLE LARRY ALAN BURNS
12                                       CHIEF UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2                         19CR2167-LAB
